Citation Nr: 1642939	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased rating for residuals of adenocarcinoma of the prostate, status post radical retropubic prostatectomy, rated as noncompensable prior to January 7, 2013, and as 10 percent disabling as of that date.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from March 1965 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which both continued a noncompensable rating for the service-connected residuals of adenocarcinoma of the prostate, status post radical retropubic prostatectomy.  

The rating was subsequently increased to 10 percent, effective January 7, 2013.  See March 2013 rating decision.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript is of record.                The current record before the Board consists entirely of electronic files known                 as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in August 2016 that his condition had worsened since the June 2014 VA examination because he had increased urinary leakage during the day and some days he would either be damp during the day or have to change pads or the pad would be pretty full at night; he had gone from using the thinnest pad in 2014 and had graduated up because he was having to change pads more than once a day; and he leaked more with some rigorous activities around the house, which caused him to have to change his pads more often, and that it was uncomfortable and he was conscious about it, though it was not a daily issue.  The Veteran also brought a copy of PSA results conducted in July 13, 2016, and said he would submit a copy.  He said he had private treatment for his prostate problems and that they were waiting watchfully rather than treat a reported increase in PSA.  The Veteran indicated that his last appointment with his urologist was about a year prior.  

The Veteran's electronic claims files contain private records dated to August 2012.  A February 2014 VA treatment record indicates that the Veteran was seen as a walk in requesting ultra-thin pads for leaking.  It was requested that the Veteran be called for details.  A nurse called and spoke to the Veteran's wife, who reported the Veteran had a history of prostate cancer and had his prostate removed.  Ever since, he had had some trouble with bladder leaking/dribble.  He wanted his primary care physician to order underwear liners, the thinnest pad available.  He did not want the full brief as his urinary dribble was minimal.  In an addendum, it was noted that an orderable item was found through the pharmacy and that an order for primary care physician signature was placed.  There is no indication that any further action was taken.

On remand, the Veteran should be requested to provide authorization for the release of private records related to treatment of his residuals of adenocarcinoma of the prostate, status post radical retropubic prostatectomy, dated since August 2012,    and the RO should obtain VA records dated since February 2014.  Given the Veteran's assertions as to the fact that his condition has worsened since his June 2014 VA examination, a contemporaneous examination should be scheduled.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and 
that the consequences of failing to report for a VA examination without good   cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who had treated him for   his prostate cancer residuals since August 2012.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates    of those already contained in the claims file.  If any requested records are unavailable, the Veteran should   be notified of such.

2.  Obtain the Veteran's VA treatment records, dated since February 2014.  

3.  Schedule the Veteran for a VA prostate cancer examination to determine the current severity of the service-connected residuals of adenocarcinoma of the prostate, status post radical retropubic prostatectomy.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  All symptomatology associated with the disability should be identified.  

4.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




